      Case 3:20-cv-08628-EMC Document 62 Filed 04/30/21 Page 1 of 3



 1   LATHAM & WATKINS LLP
     Matthew J. Moore (pro hac vice)
 2   matthew.moore@lw.com
     Ashley N. Finger (pro hac vice)
 3   ashley.finger@lw.com
     555 Eleventh Street NW
 4   Suite 1000
     Washington, DC 20004
 5   Telephone: (202) 637-2200
     Facsimile: (202) 637-2201
 6
     Clement J. Naples (pro hac vice)
 7   clement.naples@lw.com
     885 Third Avenue
 8   New York, NY 10022
     Telephone: (212) 906-1200
 9   Facsimile: (212) 751-4864
10   Brian W. Lewis (Bar No. 290707)
     brian.lewis@lw.com
11   Kyle A. Virgien (Bar No. 278747)
     kyle.virgien@lw.com
12   505 Montgomery Street
     Suite 2000
13   San Francisco, CA 94111
     Telephone: (415) 395-0600
14   Facsimile: (415) 395-8095
15   Attorneys for Defendant Ciena
     Corporation
16

17

18                                 UNITED STATES DISTRICT COURT
19                            NORTHERN DISTRICT OF CALIFORNIA
20                                    SAN FRANCISCO DIVISION
21

22   CAPELLA PHOTONICS, INC.                     CASE NO. 3:20-CV-08628-EMC

23                    Plaintiff,                 DEFENDANT CIENA CORPORATION’S
                                                 STATEMENT OF RECENT DECISION
24         v.                                    PURSUANT TO LOCAL RULE 7-3(D)(2)

25   CIENA CORPORATION

26                    Defendant.

27
28

                                                                  Statement of Recent Decision
                                                                       Case No. 3:20-cv-08628
       Case 3:20-cv-08628-EMC Document 62 Filed 04/30/21 Page 2 of 3



 1           Defendant Ciena Corporation (“Ciena”) respectfully submits this statement of recent

 2   decision in support of its Partial Motion to Dismiss (Dkt. 22) pursuant to Local Rule 7-3(d)(2).

 3          Exhibit A is an opinion from this Court construing claim terms of the same two patents that

 4   Capella Photonics, Inc. (“Capella”) asserts in this action. Cisco Sys., Inc. v. Capella Photonics,

 5   Inc., Case No. 20-cv-01858-EMC (N.D. Cal. Apr. 29, 2021). In the pending motion to dismiss,

 6   Capella argued that it did not narrow its claims when it changed the term “ports” to “fiber

 7   collimator … ports” so that absolute intervening rights do not apply. See, e.g., Dkt. 27 at 20. In

 8   the attached order, this Court rejected Capella’s argument and found “[t]he term ‘port’ is not

 9   limited to ‘fiber collimator port,’” that “[a] fiber collimator that is ‘providing’ a port is not

10   necessarily a fiber collimator port,” and that “Capella did not define the term ‘port’ to mean ‘fiber

11   collimator port,’ nor did it disavow the full scope of the term ‘port.’” Ex. A at 15, 20-21.

12   Dated: April 30, 2021                           Respectfully submitted,

13
                                                     LATHAM & WATKINS LLP
14
                                                     /s/ Brian W. Lewis
15                                                   Brian W. Lewis (Bar No. 290727)
16                                                   Matthew J. Moore (pro hac vice)
                                                     matthew.moore@lw.com
17                                                   Ashley N. Finger (pro hac vice)
                                                     ashley.finger@lw.com
18                                                   555 Eleventh Street NW
                                                     Suite 1000
19                                                   Washington, DC 20004
                                                     Telephone: (202) 637-2200
20                                                   Facsimile: (202) 637-2201
21                                                   Clement J. Naples (pro hac vice)
                                                     clement.naples@lw.com
22                                                   885 Third Avenue
                                                     New York, NY 10022
23                                                   Telephone: (212) 906-1200
                                                     Facsimile: (212) 751-4864
24
                                                     Brian W. Lewis (Bar No. 290727)
25                                                   brian.lewis@lw.com
                                                     Kyle A. Virgien (Bar No. 278747)
26                                                   kyle.virgien@lw.com
                                                     505 Montgomery Street
27                                                   Suite 2000
                                                     San Francisco, CA 94111
28                                                   Telephone: (415) 395-0600
                                                     Facsimile: (415) 395-8095
                                                       1                        Statement of Recent Decision
                                                                                     Case No. 3:20-cv-08628
     Case 3:20-cv-08628-EMC Document 62 Filed 04/30/21 Page 3 of 3



 1                                     Attorneys for Defendant Ciena Corporation
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        2                      Statement of Recent Decision
                                                                    Case No. 3:20-cv-08628
